Citation Nr: 1135945	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  07-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected degenerative disk disease of the lumbar spine (lumbar spine disability) in excess of 10 percent for the period prior to March 31, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating for service-connected major depressive disorder (psychiatric disability) in excess of 30 percent for the period prior to 
January 10, 2007, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a June 2006 decision, the Denver RO granted service connection and assigned an initial 10 percent rating for service connection for lumbar spine disability, effective January 11, 2005, the date VA received the claim for service connection.  The Denver RO also granted service connection and assigned an initial 30 percent rating for a psychiatric disability, effective 
April 29, 2005, the date VA received the service connection claim.  

In July 2006, the Veteran entered a notice of disagreement (NOD) with the initial ratings assigned in the June 2006 rating decision.  Because the Veteran has disagreed with the initial ratings assigned following the grant of service connection for lumbar spine disability and psychiatric disability, the Board has characterized this issues as ones of entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

Thereafter, in an April 2010 rating decision and Supplemental Statement of the Case (SSOC), the Denver RO granted a staged 20 percent rating for lumbar spine disability for the initial rating period beginning March 31, 2010, the date of a VA examination report.  The Denver RO also granted a staged 50 percent rating for psychiatric disability for the initial rating period beginning January 10, 2007, the earliest date which it was factually ascertainable that an increase in disability had occurred.  

Although the RO granted a higher 20 percent rating for lumbar spine disability for the initial rating period beginning March 31, 2010, and a higher 50 percent rating for psychiatric disability for the initial rating period beginning January 10, 2007, inasmuch as higher ratings are available during each period, and a veteran is presumed to seek the maximum available benefit for a disability, the claims for higher initial disability ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the initial rating period prior to March 31, 2010, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, but did manifest decreased range of motion and guarding severe enough to result in an antalgic gait.

2.  For the entire initial rating period, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome.

3.  For the initial rating period prior to January 10, 2007, the Veteran's psychiatric diasability has been characterized by depression, episodic passive suicidal ideation, panic attacks, restricted affect, nightmares, insomnia, difficulty concentrating, memory problems, social anxiety, low motivation, and feelings of hopelessness and worthlessness.

4.  For the initial rating period prior to January 10, 2007, the Veteran's psychiatric disability has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

5.  For the initial rating period since January 10, 2007, the Veteran's psychiatric disability has been characterized by depression, frequent panic attacks, avoidance of others, anxiety, unprovoked anger and irritability, suicidal ideation, restricted affect, insomnia, low motivation, feelings of hopelessness, and nightmares.

6.  For the initial rating period since January 10, 2007, the Veteran's psychiatric disability has been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the initial rating period prior to March 31, 2010, the criteria for a 20 percent disability rating for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2010).

2.  For the entire initial rating period, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, for the initial rating period prior to January 10, 2007, the criteria for an initial disability rating of 50 percent, but no higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, for the initial rating period since January 10, 2007, the criteria for an initial disability rating of 
70 percent, but no higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Concerning the appeal for a higher initial rating for lumbar spine disability and a higher initial rating for a psychiatric disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for lumbar spine disability and psychiatric disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA has obtained service records, post-service VA and private treatment records, Social Security Administration (SSA) records, and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issues of lumbar spine disability and psychiatric disability.  VA provided the Veteran with examinations in April 2005, March 2010, and April 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include service treatment records, VA and private treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.

Lumbar Spine Initial Disability Rating

The Veteran is in receipt of a 10 percent rating for service-connected lumbar spine disability for the initial rating period prior to March 31, 2010, and a rating of 
20 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain 
(DC 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 
DC 5003.  38 C.F.R. § 4.71a, DC 5003.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Initial Rating Period prior to March 31, 2010

The Board finds that, for the initial rating period prior to March 31, 2010, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 60 degrees or less, or combined ranges of motion 120 degrees or less, but did manifest decreased range of motion and guarding severe enough to result in an antalgic gait as required for a 20 percent disability rating.

A November 2004 private treatment record reported degenerative changes of the lumbar spine.  The April 2005 VA examination of the spine report reflects that the Veteran suffered functional limitations of weakness when lifting and limited walking and other physical activities.  The Veteran reported that he experienced constant sharp pains in the lower back.  The Veteran reported that he used a cane for ambulation.  The VA examiner reported without the cane, the Veteran had an antalgic gait on the left.  The VA examiner also reported tenderness on palpation of the right lower paralumbar muscles.  The VA examiner reported moderate functional impairment and that there was also no weakness, impaired endurance, or incoordination of the lumbar spine.

A November 2004 VA treatment record report decreased range of motion of the back.  An April 2003 private treatment record reported degenerative disk disease of the lumbar spine.  An April 2008 VA treatment record reported severely restricted range of motion of the lumbar spine.  A November 2008 VA treatment record reported the Veteran ambulated steady with a crutch to the right side.  

The Board finds that the Veteran's lumbar spine disability more nearly approximates the criteria for an initial rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine for the entire initial rating period.  The April 2005 VA examiner reported that without the cane, the Veteran had an antalgic gait on the left.  VA treatment records also show decreased range of motion for the lumbar spine.  

For a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A November 2004 VA treatment record reported decreased range of motion of the lumbar spine, but did not provide specific measures and findings.  The April 2005 VA examiner reported no weakness, impaired endurance, or incoordination of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  For these reasons, the Board finds that, for the initial rating period prior to March 31, 2010, the criteria for an initial disability rating of 20 percent, but no higher, for lumbar spine disability have been met.  38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period since March 31, 2010

The Board finds that, for the initial rating period since March 31, 2010, the Veteran's service-connected lumbar spine disability did not manifest forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome, as required for a higher disability rating of 40 percent.  38 C.F.R. § 4.71a.

The March 2010 report of VA examination of the spine reflects that the Veteran suffered functional limitations of not being able to lift heavy objects and extremely limited physical activity.  The Veteran reported that he experienced constant pain in the lower back.  The Veteran reported using a unipolar crutch for ambulation.  The VA examiner reported no acute flare-ups, but that the Veteran had a hard time with many of the activities of daily living.  

A range of motion summary in March 2010 indicated that the Veteran's forward flexion of the lumbar spine was 0 to 45 degrees, with pain.  Extension was 0 to 10 degrees, with pain.  Right lateral flexion was 0 to 20 degrees, with pain.  Left lateral flexion was 0 to 20 degrees, with pain.  Right rotation was 0 to 35 degrees, with pain.  Left rotation was 0 to 35 degrees, with pain.  On repetitive use, the VA examiner indicated that there was no additional limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  

Here, the Board finds that, based on all the evidence, which includes measures of range of motion of the thoracolumbar spine, the Veteran's lumbar spine disability does not meet or more nearly approximate the criteria for a initial rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine for any period.  For a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The March 2010 VA examination report reflects that the Veteran had forward flexion to 45 degrees, with pain.  On repetitive use, the VA examiner opined that there was no additional limitation of motion due to pain.  There was also no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.

The Board has also considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in); 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  For example, the March 2010 VA examination report reflects specific findings of no additional limitation of motion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The March 2010 VA examination report also noted some limitation of forward flexion due to pain.  Even with consideration of additional limitation of motion due to pain, the range of motion does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, which is required for the 40 percent rating.  The specific clinical measures of ranges of motion, including the VA examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain.  For these reasons, the Board finds that, for the entire initial rating period, including since March 31, 2010, the criteria for an initial disability rating in excess of 20 percent for lumbar spine disability have not been met.  38 C.F.R. §§ 4.3, 4.7.

Psychiatric Disability Initial Rating

The Veteran is in receipt of a 30 percent rating for service-connected psychiatric disability for the initial rating period prior to January 10, 2007, and a rating of 
50 percent thereafter, under the provisions of 38 C.F.R. § 4.71a, DC 9434.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9434.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating Period prior to January 10, 2007

The Board finds that, for the initial rating period prior to January 10, 2007, the Veteran's psychiatric disability has been characterized by depression, passive suicidal ideation, panic attacks, restricted affect, nightmares, insomnia, difficulty concentrating, memory problems, social anxiety, low motivation, and feelings of hopelessness and worthlessness, which more nearly approximates the criteria for a 50 percent disability rating.

A January 2005 VA treatment record reported depression, history of suicidal thoughts, panic attacks, and difficulty falling asleep.  The VA examiner reported the Veteran's mood was anxious and insight and judgment were intact.  A 
February 2005 VA treatment record reported the Veteran was confused and suicidal.  The VA examiner reported the Veteran was oriented in all spheres, mood was euthymic with congruent affect, no delusions or hallucinations, no suicidal or homicidal ideation, and judgment and insight were fair.  The February 2005 Axis I diagnosis was anxiety disorder, not otherwise specified (NOS), chronic pain disorder, and alcohol abuse.  The VA examiner assigned a GAF score of 65.  

In a March 2005 VA treatment record, the VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, and affected was restricted and anxious.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The March 2005 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, chronic pain disorder, and alcohol abuse.  The VA examiner assigned a GAF score of 65.  

In a June 2005 VA treatment record, the VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, affect was restricted and mood was depressed.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The June 2005 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, chronic pain disorder, and alcohol abuse.  The VA examiner assigned a GAF score of 65.  

In a July 2005 VA treatment record, the Veteran reported depressed mood and low motivation.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, affect was restricted, mood was depressed, and insight and judgment were fair.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The July 2005 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, chronic pain disorder, and alcohol abuse.  The VA examiner assigned a GAF score of 65.  

In a September 2005 VA treatment record, the Veteran reported feeling anxious.  The VA examiner reported the Veteran presented with episodes of tearfulness, fatigue, and poor concentration.  The VA examiner also reported the Veteran was dressed and groomed appropriately, speech was normal, affect was restricted, mood was depressed, and insight and judgment were fair.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The September 2005 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse in remission.  The VA examiner assigned a GAF score of 55.  

In an October 2005 VA treatment record, the Veteran reported depressed mood and low motivation.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, affect was sad, mood was depressed, and insight and judgment were fair.  The VA examiner also reported no suicidal thoughts.  The October 2005 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse in remission.  The VA examiner assigned a GAF score of 55.  

In a July 2006 VA treatment record, the Veteran reported nightmares, depression, fatigue, poor concentration, and no motivation.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, affect was restricted, mood was depressed, and insight and judgment were fair.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The July 2006 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse in remission.  The VA examiner assigned a GAF score of 65.  

In an August 2006 VA treatment record, the Veteran reported memory troubles and anxiety.  The VA examiner reported symptoms of depression were still present, but they were more stable.  The August 2006 Axis I diagnosis was major depressive disorder and rule out cognitive disorder.  The VA examiner assigned a GAF score of 50-55.  

In a September 2006 VA treatment record, the VA examiner reported the Veteran was alert, pleasant, and well oriented.  The VA examiner reported restricted affect and depressed mood.  The Veteran also reported thoughts of suicide, but no active plan.  

In an October 2006 VA treatment record, the Veteran reported depression and low motivation.  The October 2006 Axis I diagnosis was major depressive disorder.  The VA examiner assigned a GAF score of 50.  In a November 2006 VA treatment record, the Veteran reported nightmares and panic attacks.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, affect was restricted, mood was depressed, and insight and judgment were fair.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The November 2006 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse in remission.  The VA examiner assigned a GAF score of 50.  

On review of all the evidence above, the Board finds that, for the initial rating period prior to January 10, 2007, the Veteran's psychiatric disability has been characterized by depression, suicidal ideation, panic attacks, restricted affect, nightmares, insomnia, difficulty concentrating, memory problems, social anxiety, low motivation, and feelings of hopelessness and worthlessness.  The GAF scores have varied between 50 and 65, which as described above, indicate moderate psychiatric disability symptoms or moderate difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent and a 50 percent rating takes into account social and occupational impairment.  For these reasons, the Board finds that the evidence is at least in relative equipoise on the question of whether these symptoms more nearly approximate the criteria under DC 9434 for the next higher 50 percent disability rating for the initial rating period prior to January 10, 2007.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the initial rating period prior to January 10, 2007, the criteria for an initial disability rating of 50 percent for a psychiatric disability have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the criteria for next-higher 70 percent rating for PTSD have not been met for the initial rating period prior to January 10, 2007.  For the initial rating period prior to January 10, 2007, the Veteran's psychiatric disability has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The evidence in this case does reveal suicidal ideation; however, the reports show that the ideation is episodic and passive.  The February 2005 VA treatment record reported the Veteran was confused and suicidal.  In the March 2005 VA treatment record, the VA examiner reported no suicidal or homicidal ideation.  In the 
June 2005 VA treatment record, the VA examiner reported no suicidal or homicidal ideation.  In the July 2005 VA treatment record, the VA examiner reported no suicidal or homicidal ideation.  In the August 2005 VA treatment record, the VA examiner reported no suicidal or homicidal ideation.  In the October 2005 VA treatment record, the Veteran reported no suicidal thoughts.  In the September 2006 VA treatment record, the Veteran reported thoughts of suicide, but had no active plan.  In the October 2006 VA treatment record, the VA examiner reported no suicidal or homicidal ideation.  

The Board notes that the Veteran had experienced episodic passive suicidal ideation, but that he had no intent to act on such thoughts.  Evidence on this one of the 70 percent disability rating criterion does not demonstrate that the overall symptomatology or overall impairment due to psychiatric disability more nearly approximates the criteria for a 70 percent rating.  As the analysis above demonstrates, the Veteran only has some of the 50 percent psychiatric disability symptoms that, with the resolution of reasonable doubt in his favor, have been found to more nearly approximate the criteria for a 50 percent rating for the rating period prior to January 10, 2007. 

The evidence in this case does not reveal any obsessional rituals that interfere with routine activities.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  VA treatment records dated from June 2005 to November 2006 reported the Veteran's speech was normal.  

The record reflects that the Veteran does not experience near-continuous panic or depression affecting the ability to function independently.  In the November 2006 VA treatment record, the Veteran reported experiencing panic attacks; however, it was not quantified, and no further description was given.  The evidence of record shows that panic attacks have not impaired the ability to function independently.  

The record also reflects the Veteran does not suffer from spatial disorientation, and that his appearance and hygiene are normal.  VA treatment records dated from 
June 2005 to November 2006 reported the Veteran was dressed and groomed appropriately.  

For the initial rating period prior to January 10, 2007, the record demonstrates that the Veteran's psychiatric disability is characterized by depression, suicidal ideation, panic attacks, restricted affect, nightmares, insomnia, difficulty concentrating, memory problems, social anxiety, low motivation, and feelings of hopelessness and worthlessness.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 70 percent rating criteria under DC 9434 for the initial rating period prior to January 10, 2007.  Even though the Veteran exhibits episodic passive suicidal ideation, the Veteran's psychiatric disability symptoms, as a whole, are contemplated by the 50 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The veteran's psychiatric symptomatology is encompassed by the 50 percent disability rating criteria.  For these reasons, a 50 percent evaluation is warranted for the initial rating period prior to January 10, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.130, 
DC 9434.

Initial Rating Period since January 10, 2007

The Board finds that, for the initial rating period since January 10, 2007, the Veteran's psychiatric disability has been characterized by depression, frequent panic attacks, avoidance of others, anxiety, unprovoked anger and irritability, suicidal ideation, restricted affect, insomnia, low motivation, feelings of hopelessness, and nightmares, which more nearly approximates the criteria for a 70 percent disability rating. 

In a January 2007 VA treatment record, the Veteran reported panic attacks.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was coherent, mood was sad and anxious, and affect was depressed.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The January 2007 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse.  The VA examiner assigned a GAF score of 50.  

In a March 2007 VA treatment record, the Veteran reported feeling anxious around family members and unable to be around crowds.  The Veteran also reported nightmares, anxiety, and feelings of hopelessness.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was normal, mood was "not bad," and affect was depressed.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The March 2007 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse.  The VA examiner assigned a GAF score of 50.  

In a May 2007 VA treatment record, the Veteran reported depressed mood, feelings of hopelessness, and loss of interest.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was coherent, mood was anxious, and affect was depressed.  The VA examiner also reported no delusions or hallucinations and no homicidal ideation.  The VA examiner reported passive suicidal ideation without plan and that the guns had been removed from the Veteran's residence.  The May 2007 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse.  The VA examiner assigned a GAF score of 50.  

In an August 2007 VA treatment record, the Veteran reported problems with his memory.  The August 2007 Axis I diagnosis was major depressive disorder.  The VA examiner assigned a GAF score of 50.  

In an October 2007 VA treatment record, the Veteran reported feeling old and useless.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was coherent, mood was anxious, and affect was depressed.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  Insight and judgment were fair.  The October 2007 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse.  The VA examiner assigned a GAF score of 50.  

In a December 2007 VA treatment record, the Veteran reported feeling hopeless and helpless.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was coherent, mood was sad and worried, and affect was depressed.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  Insight and judgment were fair.  The 
December 2007 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse.  The VA examiner assigned a GAF score of 50.  

In a May 2008 VA treatment record, the Veteran reported daily panic attacks.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was coherent, mood was "not bad," and affect was depressed.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The May 2008 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, and alcohol abuse.  The VA examiner assigned a GAF score of 45.  

A June 2008 VA treatment record reported that the Veteran's daughter was concerned about suicidal ideation and the Veteran's request to remove any guns from his residence.  The Veteran believed he would not act on these thoughts, but admitting having them.  A July 2008 VA treatment record reported that the Veteran's daughter was concerned about the Veteran's increase in anger over "nothing."  A July 2008 VA treatment record reported that the Veteran was having suicidal thoughts and asked his wife to lock his gun away.

In a February 2009 VA treatment record, the Veteran reported feeling depressed.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was coherent, mood was varied, and affect was congruent.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  Insight was fair and judgment was intact.  The February 2009 Axis I diagnosis was major depressive disorder, anxiety disorder NOS, rule out opiate abuse, and alcohol abuse.  The VA examiner assigned a GAF score of 45.  

In a June 2009 VA treatment record, the Veteran reported feeling guilty over leaving his wife.  The VA examiner reported the Veteran was dressed and groomed appropriately, speech was slightly slow, mood was depressed, and insight and judgment were intact.  The VA examiner also reported no delusions or hallucinations and no suicidal or homicidal ideation.  The June 2009 Axis I diagnosis was major depressive disorder.  The VA examiner assigned a GAF score of 55-60.  

In March 2010, on VA psychological examination, the Veteran reported ongoing difficulties with depression.  The Veteran reported thoughts of wanting to kill himself; however, he denied any attempts, plans, or intentions.  The Veteran also reported he gets very irritated and angry at other people.  The VA examiner reported the Veteran was fully oriented and was dressed and groomed appropriately.  The Veteran's overall mood was dyshporic with periods of crying, his speech was normal, and his thought process was logical.  Judgment and insight were fair and impulse control was appropriate.  The March 2010 Axis I diagnosis was major depressive disorder.  The VA examiner assigned a GAF score of 53 and noted that GAF scores over the past year had ranged from 45 to 55.

On review of the evidence, the Board finds that for the initial rating period since January 10, 2007, the Veteran's psychiatric disability has been characterized by depression, frequent panic attacks, avoidance of others, anxiety, unprovoked anger and irritability, suicidal ideation, restricted affect, insomnia, low motivation, feelings of hopelessness, and nightmares.  The GAF scores have varied between 45 and 55, which as described above, indicate moderate to severe psychiatric disability symptoms or moderate to severe difficulty in social and occupational functioning.  The Veteran's psychiatric symptoms have been relatively consistent, and a 
70 percent rating under Diagnostic Code 9434 takes into account occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.130.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, for the initial rating period since January 10, 2007, the criteria for an initial disability rating of 
70 percent, but no higher, for a psychiatric disability have been met.  38 C.F.R. 
§§ 4.3, 4.7, 4.130, DC 9434.

The Board also finds that, for the initial rating period since January 10, 2007, the psychiatric disability has not manifested symptoms or impairment that more nearly approximate the next higher rating of 100 percent.  For the initial rating period since January 10, 2007, the Veteran's psychiatric disability has not been characterized by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9434.  38 C.F.R. § 4.130.

The evidence in this case does not reveal gross impairment in thought processes or communication.  VA treatment records dated from January 2007 to February 2009 reported the Veteran's speech was normal and coherent.  At the March 2010 VA psychological examination, the VA examiner reported the Veteran's judgment and insight to be fair.  

With regard to persistent delusions and hallucinations, VA treatment records dated from January 2007 to June 2009 reported that the Veteran did not suffer from delusions or hallucinations.  At the March 2010 VA psychological examination, the VA examiner reported that there was no evidence of a psychotic disorder.

The Veteran has not evidenced a persistent danger of hurting himself or others.  VA treatment records dated from January 2007 to June 2009 reported no homicidal ideation.  At the March 2010 VA psychological examination, the VA examiner reported no suicidal or homicidal ideation.  The Board finds that the Veteran did report suicidal thoughts; however, the Veteran consistently reported that he did not intend to act on the suicidal thoughts.  

The Veteran has not been disoriented to time or place.  At the March 2010 VA psychological examination, the VA examiner reported the Veteran was fully alert and oriented.  The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the August 2007 VA treatment record, the Veteran reported problems with his memory.  The record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that the Veteran's psychiatric disability has been characterized by depression, frequent panic attacks, avoidance of others, anxiety, unprovoked anger and irritability, suicidal ideation, restricted affect, insomnia, low motivation, feelings of hopelessness, and nightmares.  The Board concludes that the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9434 for any period.  Even though the Veteran exhibits some suicidal ideation, the Veteran's psychiatric disability symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).

The Veteran's psychiatric symptomatology is encompassed by the 70 percent disability rating criteria for this period.  For these reasons, a 70 percent evaluation is warranted for the initial rating period since January 10, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for lumbar spine disability or psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's psychiatric disability has manifested depression, frequent panic attacks, avoidance of others, anxiety, unprovoked anger and irritability, suicidal ideation, restricted affect, insomnia, low motivation, feelings of hopelessness, and nightmares.  These symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  

The Board also finds that the schedular rating criteria contemplate the Veteran's service-connected lumbar spine disability.  The service-connected lumbar spine disability rating criteria specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca), and incapacitating episodes.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with lumbar spine disability or psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating for lumbar spine disability of 20 percent, but no higher, for the period prior to March 31, 2010, is granted; and an initial disability rating in excess of 20 percent for any period is denied.

An initial disability rating for psychiatric disability of 50 percent, but no higher, for the period prior to January 10, 2007, and an initial disability rating of 
70 percent, but no higher, for the period since January 10, 2007, is granted. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


